Case 1:20-cv-00611-SEB-TAB Document 39 Filed 10/14/20 Page 1 of 7 PageID #: 122




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 ANTONIO NOLAN,                                        )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:20-cv-00611-SEB-TAB
                                                       )
 HOLDRIETH, et al.                                     )
                                                       )
                               Defendants.             )


        Order Granting in Part and Denying in Part Motion for Summary Judgment

        Plaintiff Antonio Nolan, an Indiana inmate, brought this lawsuit pursuant to 42 U.S.C.

 § 1983 alleging that when he was confined at the Bartholomew County Jail, he was subject to

 unconstitutional conditions of confinement. Dkt. 16. The defendants move for summary judgment

 arguing that Mr. Nolan failed to exhaust his available administrative remedies as required by the

 Prison Litigation Reform Act ("PLRA") before he filed this lawsuit. For the following reasons, the

 motion for summary judgment is granted in part and denied in part.

                                   I. Summary Judgment Standard

        A motion for summary judgment asks the Court to find that there is no genuine dispute as

 to any material fact and, instead, the movant is entitled to judgment as a matter of law. See Fed. R.

 Civ. P. 56(a). Whether a party asserts that a fact is undisputed or genuinely disputed, the party

 must support the asserted fact by citing to particular parts of the record, including depositions,

 documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing

 that the materials cited do not establish the absence or presence of a genuine dispute or that the

 adverse party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).
Case 1:20-cv-00611-SEB-TAB Document 39 Filed 10/14/20 Page 2 of 7 PageID #: 123




        The moving party is entitled to summary judgment if no reasonable fact-finder could return

 a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir. 2009). The Court

 views the record in the light most favorable to the non-moving party and draws all reasonable

 inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018).

                                                 II. Facts

        Mr. Nolan was an inmate at the Bartholomew County Jail at the time of the alleged

 incidents. See dkt. 31-1 p. 2 ¶ 5. He alleges in his amended complaint that when he was at the Jail,

 his cell was contaminated with black mold. Sergeant Holdreith and Rick Thompson 1 cleaned the

 mold from another cell, but not his cell. Dkt. 16. Mr. Nolan also asserts that there was fecal matter

 on the walls in the day room. Id.

        The Bartholomew County Jail has an inmate grievance procedure, which is set forth in the

 Inmate Handbook. Dkt. 31-1 p. 1 ¶ 3, p. 4. Grievance forms are available to inmates on the

 medication cart. Dkt. 31-1 p. 2 ¶ 4. The grievance policy states: "Any and all complaints or

 grievances concerning the jail's condition, functions, or staff, will be forwarded to the

 administrative staff of the jail." Dkt. 31-1, p. 4. Under the grievance procedure, a grievance must

 be submitted within 72 hours of the occurrence. Id. An inmate can appeal to the jail commander if

 unsatisfied with the response to the grievance. Id. Mr. Nolan signed an acknowledgement that he

 read and understood the jail rules. Id. p. 5.

        In a grievance dated February 17, 2020, Mr. Nolan alleged that he was being exposed to

 black surface mold in his shower and on the ceiling and requested that the matter be looked into.




 1
  Mr. Nolan identifies this defendant in the Amended Complaint as Maintenance Rick, but the
 defendants confirm that his name is Rick Thompson.
Case 1:20-cv-00611-SEB-TAB Document 39 Filed 10/14/20 Page 3 of 7 PageID #: 124




 Dkt. 31-1, p. 9. The response is dated February 25 and states that the issue was looked into, and

 there was no mold in the cellblock. Id.

         Mr. Nolan submitted a grievance dated June 13, 2020 alleging that he had been in the Jail

 for seven months and that there was fecal matter and toilet paper in the dayroom where inmates

 eat, exercise, and socialize. Id., p. 13. The grievance further alleged that there was black surface

 mold in Mr. Nolan's cell on the ceiling, around the shower, and outside the shower. Id. Mr. Nolan

 said he needed a new or better shower curtain. Id. The response indicated a work order had been

 placed for the items on the wall and for a shower curtain. Id. It also said the area was checked for

 black mold and came back with zero spores. Id. Finally, the response said that Mr. Nolan is

 required to clean his cell. Id.

                                           III. Discussion

         The defendants seek summary judgment arguing that that Mr. Nolan failed to exhaust his

 available administrative remedies before filing this lawsuit as required by the PLRA.

         A. PLRA Requirements

         The PLRA requires that a prisoner exhaust his available administrative remedies before

 bringing suit concerning prison conditions. 42 U.S.C. § 1997e(a); see Porter v. Nussle, 534 U.S.

 516, 524-25 (2002). "[T]he PLRA's exhaustion requirement applies to all inmate suits about prison

 life, whether they involve general circumstances or particular episodes, and whether they allege

 excessive force or some other wrong." Id. at 532 (citation omitted). "Proper exhaustion demands

 compliance with an agency's deadlines and other critical procedural rules because no adjudicative

 system can function effectively without imposing some orderly structure on the course of its

 proceedings." Woodford v. Ngo, 548 U.S. 81, 90-91 (2006) (footnote omitted); see also Dole v.

 Chandler, 438 F.3d 804, 809 (7th Cir. 2006) ("'To exhaust remedies, a prisoner must file
Case 1:20-cv-00611-SEB-TAB Document 39 Filed 10/14/20 Page 4 of 7 PageID #: 125




 complaints and appeals in the place, and at the time, the prison's administrative rules require.'")

 (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002)). Thus, "to exhaust

 administrative remedies, a prisoner must take all steps prescribed by the prison's grievance

 system." Ford v. Johnson, 362 F.3d 395, 397 (7th Cir. 2004). It is the defendants' burden to

 establish that the administrative process was available. See Thomas v. Reese, 787 F.3d 845, 847

 (7th Cir. 2015) ("Because exhaustion is an affirmative defense, the defendants must establish that

 an administrative remedy was available and that [the plaintiff] failed to pursue it.").

            B. Mold

            Mr. Nolan did submit a grievance complaining about mold in his cell. Dkt. 31-1, p. 9. But

 the defendants argue that Mr. Nolan failed to exhaust his available administrative remedies

 regarding his complaint that his cell was infested with mold because his grievance did not assert,

 as he claims in the complaint, that Sergeant Holdreith and Mr. Thompson cleaned another cell, but

 not his.

            The level of detail necessary in a grievance will vary from system to system and claim to

 claim, but it is the prison's requirements, and not the PLRA, that define the boundaries of proper

 exhaustion. Jones v. Bock, 549 U.S. 199, 218 (2007). Where the administrative policy is silent, "a

 grievance suffices if it alerts the prison to the nature of the wrong for which redress is sought."

 Strong v. David, 297 F.3d 646, 650 (7th Cir. 2002); see also Wilder v. Sutton, 310 Fed. Appx. 10,

 15, 2009 WL 330531, *4 (7th Cir. 2009) ("prisoners must only put responsible persons on notice

 about the conditions about which they are complaining"). An offender "need not lay out the facts,

 articulate legal theories, or demand particular relief" so long as the grievance objects "intelligibly

 to some asserted shortcoming." Strong, 297 F.3d at 650.
Case 1:20-cv-00611-SEB-TAB Document 39 Filed 10/14/20 Page 5 of 7 PageID #: 126




         Here, it is undisputed that Mr. Nolan filed a grievance about the alleged mold in his cell.

 Dkt. 31-1, p. 9. His grievance was sufficient to provide jail officials notice of his complaints. And

 the jail's grievance policy simply states that "complaints or grievances concerning the jail's

 condition, functions, or staff, will be forwarded to the administrative staff of the jail." Dkt. 31-1,

 p. 4. This policy did not require him to specifically identify the person's responsible for that

 condition. Accordingly, the defendants have not shown that Mr. Nolan failed to exhaust his

 available administrative remedies regarding his mold complaint by submitting this grievance.

         The Court further notes that the undisputed record reflects that Mr. Nolan did exhaust his

 administrative remedies regarding his claim regarding black mold. Accordingly, the defendants

 will be directed to show cause why summary judgment should not be issued in Mr. Nolan's favor

 on this issue.

         C. Fecal Matter

         The defendants argue that Mr. Nolan failed to exhaust his administrative remedies

 regarding the alleged fecal matter in the day room because he did not file his grievance before he

 filed this lawsuit. The PLRA requires that an inmate exhaust his available administrative remedies

 before he files suit. See Ford v. Johnson, 362 F.3d 395, 397 (7th Cir. 2004) ("Ford's real problem

 . . . is timing. Section 1997e(a) says that exhaustion must precede litigation. 'No action shall be

 brought' until exhaustion has been completed. . . . And these rules routinely are enforced . . . by

 dismissing a suit that begins too soon, even if the plaintiff exhausts his administrative remedies

 while the litigation is pending . . . . To prevent this subversion of efforts to resolve matters out of

 court, it is essential to keep the courthouse doors closed until those efforts have run their course.")

 (internal citations omitted).
Case 1:20-cv-00611-SEB-TAB Document 39 Filed 10/14/20 Page 6 of 7 PageID #: 127




         Mr. Nolan filed this lawsuit on February 24, 2020. It is undisputed that he filed his

 grievance alleging fecal matter in the day room on June 13, 2020. Dkt. 31-1, p. 13. He therefore

 failed to exhaust his available administrative remedies as to this claim before he filed this lawsuit. 2

                                IV. Conclusion and Rule 56(f) Notice

         For the foregoing reasons, the defendants' motion for summary judgment, dkt. [31], is

 granted in part and denied in part. The motion is granted to the extent that Mr. Nolan failed to

 exhaust his available administrative remedies regarding his fecal matter claim before his filed this

 lawsuit. That claim is dismissed without prejudice. No partial final judgment shall issue as to this

 claim. See Ford, 362 F.3d at 397.

         The motion is denied as to Mr. Nolan's claim that there was black mold in his cell.

 Moreover, the current record before the Court shows that Mr. Nolan did file a grievance

 complaining of black mold and is therefore entitled to summary judgment on the defendants'

 affirmative defense of exhaustion on the mold claim. Therefore, pursuant to Rule 56(f)(1), the

 Court gives the defendants notice of its intent to grant summary judgment in the plaintiff's




 2
   The Court notes that the defendants further argue that Mr. Nolan failed to exhaust his available
 administrative remedies because he did not timely file his grievance. Mr. Nolan complained in his
 grievance that he had been at the jail for seven months and that there was fecal matter in the day
 room. Dkt. 31-1, p. 13. Because the grievance policy requires a grievance to be filed within 72
 hours of an incident, the defendants conclude that Mr. Nolan's grievance was not timely. But Mr.
 Nolan's grievance identifies an ongoing situation and thus was likely not untimely. See Ellis v.
 Vadlamudi, 568 F.Supp. 2d. 778, 783-84 (E.D. Mich. 2008) ("a grievance that identifies the
 persistent failure to address [those conditions] must be considered timely as long as the prison
 officials retain the power to do something about it."); see also Meeks v. Suliene, No. 11-C-0054,
 2012 WL 5985482, at *3 (E.D. Wis. Nov. 29, 2012) (finding that a grievance filed in October of
 2010 was sufficient to exhaust available administrative remedies for all claims relating to an
 ongoing condition, explaining "Meeks' claims of deliberate indifference should not be viewed as
 isolated incidents, but as an allegation of inadequate medical care over the course of years by
 multiple prison healthcare staff members.").
Case 1:20-cv-00611-SEB-TAB Document 39 Filed 10/14/20 Page 7 of 7 PageID #: 128




 favor on this issue. The defendants have through November 16, 2020, in which to respond to

 the Court's proposal. Alternatively, the defendants may withdraw his affirmative defense by this

 date.

 IT IS SO ORDERED.



                10/14/2020                       _______________________________
         Date: _______________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana

 Distribution:

 ANTONIO NOLAN
 204926
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 Rosemary L. Borek
 STEPHENSON MOROW & SEMLER
 rborek@stephlaw.com

 James S. Stephenson
 STEPHENSON MOROW & SEMLER
 jstephenson@stephlaw.com
